742 So. 2d 824 (1999)
Dennis CLARK, Appellant,
v.
STATE of Florida, Appellee.
No. 96-05189.
District Court of Appeal of Florida, Second District.
August 27, 1999.
Peter D. Ringsmuth of Law Office of Peter D. Ringsmuth, Ft. Myers, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Timothy A. Freeland, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Dennis Clark appeals his convictions for two counts of capital sexual battery and one count of lewd fondling. We agree with Clark's contention that he was denied a fair trial where the jury heard testimony that Clark was on probation at the time that the allegations arose in this case. The testimony constituted an improper implication of collateral crimes, which is presumptively prejudicial. See Gore v. State, 719 So. 2d 1197, 1199 (Fla. 1998). The State concedes error in the admission of the testimony, but argues *825 that the evidence supporting Clark's guilt outweighs any prejudice. Having considered all of the testimony and evidence presented in this case, we are unable to conclude beyond a reasonable doubt that the error did not contribute to the guilty verdicts. See Rimes v. State, 645 So. 2d 1080 (Fla. 2d DCA 1994); Williams v. State, 692 So. 2d 1014, 1015 (Fla. 4th DCA 1997).
Accordingly, we reverse and remand for a new trial. Based on our resolution of this issue, we decline to address the remaining issues Clark raised on appeal.
Reversed and remanded.
PARKER, A.C.J., and FULMER and SALCINES, JJ., Concur.